Case 1:19-cv-01649-PKC-ST Document 12 Filed 06/14/19 Page 1 of 1 PageID #: 29

                          LEE LITIGATION GROUP, PLLC
                                   148 W 24TH STREET, EIGHTH FLOOR
                                         NEW YORK, NY 10011
                                           TEL: 212-465-1180
                                          FAX: 212-465-1181
                                       INFO@LEELITIGATION.COM


Writer’s Direct:         212-465-1188
                         cklee@leelitigation.com
                                                                             June 14, 2019
Via ECF
The Honorable Steven Tiscione, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                   Re:   Francisco v. NY Tex Care, Inc. et al.
                         Case No. 19-cv-1649

Dear Judge Tiscione:

         We are counsel to Plaintiff in the above-referenced matter. We respectfully submit this
letter in response to the Court’s Status Report Order from June 5, 2019.

        As the Court is aware, Corporate Defendant was served on April 15, 2019, and Individual
Defendant was served on April 25, 2019. On June 13, 2019, our office made contact with
Individual Defendant, Insun Yun, who is also the principal of Corporate Defendant. Mr. Yun
stated that he is in the process of retaining counsel to appear and respond in this matter.
Accordingly, we respectfully request an extension of time for Defendants’ to answer, move or
otherwise respond to the complaint, to July 5, 2019.

       If Defendants have not appeared by July 5, 2019, Plaintiff intends to file a request for the
Clerk’s Certificate of Default no later than July 12, 2019, and then to file a motion for default
judgment within two weeks of receipt of the Certificate.

         We thank the Court for considering this matter.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
